DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the claims filed 9/15/2021.  Claims 1-8 and 11-16 are pending.

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.
The applicant argues that Weiner US 2002/0198572 A1 in view of Otten 5255691 in view of Whitney et al. 5489273 (Whitney) as evidenced by Barolat et al. 2005/0240243 (Barolat) does not disclose “wherein the stylet hub include a nub configured to fit into a recess of the introducer hub to indicated a direction of curvature of the distal end of the introducer”.  The examiner disagrees.  Any landmark on the device can be used to indicate a direction of curvature when the direction of curvature is known.  The teaching reference of Otten teaches a nub (24).  Therefore, when the nub (24) of the hub of Otten is used in combination with Wiener it can be used to indicate a direction of curvature by simply knowing its location in relationship to the curvature of the shaft.
The applicant argues that Weiner US 2002/0198572 A1 in view of Otten in view of Whitney as evidenced by Barolat does not disclose “wherein a magnitude of an angle of curvature of the first curve portion and the second curved portion is configured to facilitate placement of the lead in a subdermal region of a spine of a patient having A Beta fibers” and “wherein the magnitude of the angle of curvature is between 15°- 35°”.  The examiner disagrees.  The claim limitation does not add any structure.  Furthermore, Weiner teaches that the introducer curve is gently curved by the physician to conform to the to the patient’s body above the peripheral nerve to facilitate placement of the permanent lead [0058], and that the step described can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069].  
As to the argument that the criticality to the range of magnitude of curvature being 15°- 35° is established, the examiner disagrees.  The specification discloses curvatures of 15o, 25o, and 35o in paragraphs [0028] and [0043], however does not state that the specific angles of curvature are critical or necessary for providing tenting.  Furthermore, it is known that a result of advancing a needle/lead into the skin of a patient may visibly tent the skin as evidenced by Barolat [0033].
Applicant’s arguments, see the Remarks, filed 9/15/2021, with respect to the 35 U.S.C. 112 rejection of claims 1, 10, and 18 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1, 10, and 18 has been withdrawn. 

Specification
The disclosure is objected to because of the following informalities:  The specification does not contain the terminology found in claim 5 of “a continuous angle of curvature”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-8 and 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner US 2002/0198572 A1 in view of Otten 5255691 in view of Whitney et al. 5489273 (Whitney) as evidenced by Barolat et al. 2005/0240243 (Barolat).
As to claim 1, Weiner teaches an apparatus for supporting peripheral nerve field stimulation (PNFS) of living being tissue: an introducer (22) having a curved introducer shaft (fig. 7, [0025]) with a proximal end and a distal end (fig. 7), the curved introducer shaft shaped to a have a first curved portion proximate to the distal end (fig. 7), the proximal end including an introducer hub (30); a stylet (42) configured to be inserted within the introducer to form an introducer needle assembly [0061], the stylet having a proximal end and a distal end,  the stylet including a second curved portion having a shape that matches a shape of the first curved portion of the introducer [0061, curve of stylet used to check curve of the introducer]; and the introducer shaft including a passageway configured to receive a lead to be positioned proximate to the nerve fibers of interest [0061].  It should be noted that Weiner fails to specifically teach the proximal end of the stylet including a stylet hub.
Otten an apparatus comprising a stylet with hub (22 + 24).  The stylet locking with an introducer hub that keeps the stylet and introducer in alignment during advancement (col. 5, lines 3-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Weiner include the stylet and introducer hubs in view of Otten to keep the stylet and introducer in proper alignment during advancement (col. 5, lines 3-9) and to prevent inadvertent rotation or backing out of the stylet (col. 3, lines 4-6).  As to the limitation of wherein the stylet hub includes a nub configured to fit into a recess of the introducer hub, Otten teaches the stylet hub that includes a nub (24) that locks with a recess (18) of the introducer hub.  As to the limitation of “to indicate a direction of curvature of the distal end of the introducer”, any landmark on the device can be used to indicate a direction of curvature when the direction of curvature is known.  Therefore, the nub of the hub can be used to indicate a direction curvature by simply knowing its location in relationship to the curvature of the shaft.
 It should be noted the modified Weiner fails to teach a grip fitted over the introducer hub, the grip severed to permit releasable attachment from the introducer hub; the grip including a pair of 
Whitney teaches an introducer with a handle/grip to aid in handling and manipulation of the device. The grip being severed to permit releasable attachment from the hub (fig. 1, split between 18 and 20 allowing handle to open and release a hub, col. 3, lines 28-40); the grip including a pair of transverse elements (18 and 20) configured to form a grip configured to provide for manipulating and controlling movement of the curved portion (Weiner teaches the curved portion) proximate to the distal end of the introducer (when Whitney is connected to the hub of Weiner, the handle will aid in handling and manipulation, col. 3, lines 47-53); the pair of transverse elements fully capable of facilitating application of posterior pressure sufficient, at the proximal end, in order to cause the curved portion (when Whitney is connected to the hub of Weiner, the handle will aid in handling and manipulation, col. 3, lines 47-53) proximate to the distal end to tent tissue at the distal end. It would have been obvious to one having ordinary skill in the art at the time was made to modify the device of Weiner/Otten to include the grip in view of Whitney to provide a better grip for manipulation of the device.  As to the limitation of to cause the first curved portion proximate to the distal end to tent tissue at the distal end, the apparatus of Weiner/Otten/Whitney is fully capable of tenting tissue.
As to claim 2, Weiner teaches the apparatus of claim 1, further comprising the lead, the lead representing a PNFS lead (abstract).  
As to claim 3, Weiner teaches the apparatus of claim 1, wherein a magnitude of angle of curvature of the first curved position and the second curved portion is configured to facilitate placement of the lead in a subdermal region of a spine of a patient having A Beta fiber (The claim limitation does not add any structure.  Furthermore, Weiner teaches that the introducer curve is gently curved by the 
As to claim 4, Weiner teaches the apparatus of claim 4.  It should be noted that Weiner fails to specifically teach wherein the magnitude of the angle of curvature is between 15°- 35°.  However, Weiner teaches that the introducer curve is gently curved by the physician to conform to the to the patient’s body above the peripheral nerve to facilitated placement of the permanent lead [0058], and that the step described can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069].   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Weiner to have an angle of curvature is 15°- 35° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Weiner would not operate differently with the claimed curvature and since Weiner discloses the introducer described can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069], the introducer would function appropriately having the claimed curvature.  Further, applicant places no criticality on the range claimed, indicating simply that “by way of example” kits may be supplied three different pre-curved needles [0043].
As to claim 5, Weiner teaches the apparatus of claim 4, wherein the curved introducer shaft is shaped to have a continuous angle of curvature along a length thereof between the proximal and distal ends (fig. 7).  
As to claim 6, Weiner teaches claim 1.   As to the limitation of, “wherein a magnitude of an angle of curvature of the needle assembly coupled with the grip facilitate a tenting procedure of the tissue at the distal end by reducing a resistance of the tissue to the tenting procedure”, the claim does not further limit the claim with any structural limitations.  The claim includes all of the structural limitations of the claim (fig. 7 shows a curvature having a magnitude) and the apparatus of Weiner/Otten/Whitney is fully capable of tenting tissue.  Furthermore, it is known that a result of advancing a needle/lead into the skin of a patient may visibly tent the skin as evidenced by Barolat [0033].
As to claim 7, Weiner/Otten/Whitney teaches the apparatus of claim 1, wherein the grip forms a winged attachment having a rectangular, square, circular oblong or triangular shape (fig. 1, Whitney).  
As to 8, Weiner/Otten/Whitney teaches the apparatus of claim 1, wherein the grip forms a winged attachment composed of a flexible material (flexible is a relative term, the grips 18 and 20 of Whitney are attached to 12 which is made of polyethylene, polyethylene is a known flexible plastic).  
  
As to claim 11, Weiner teaches a method for positioning an electrical lead within living being tissue to support peripheral nerve field stimulation (PNFS), the method comprising: inserting an introducer needle assembly  that includes an introducer (22) and a stylet (42), the introducer having a curved introducer shaft (fig. 7, [0025]) with a proximal end and a distal end, the curved introducer shaft shaped to have a first curved portion proximate to the distal end (fig. 7), the proximal end including an introducer hub (30), the stylet having a proximal end and a distal end, the stylet including a second curved portion having a shape that matches a shape of the first curved portion of the introducer ([0061, curve of stylet used to check curve of the introducer).  It should be noted that Weiner fails to specifically teach the proximal end of the stylet including a stylet hub.
Otten an apparatus comprising a stylet with hub (22 + 24).  The stylet locking with an introducer hub that keeps the stylet and introducer in alignment during advancement (col. 5, lines 3-9).  It would 
 It should be noted the Weiner/Otten fails to teach providing a grip fitted over the introducer hub, the grip severed to permit releasable attachment from the hub; the grip including a pair of transverse elements configured to form a grip configured to provide for manipulating and controlling movement of the curved portion proximate to the distal end of the introducer; the transverse elements configured to facilitate application of posterior pressure sufficient, at the proximal end, in order to cause the curved portion proximate to the distal end to tent tissue at the distal end.
Whitney teaches a method for positioning introducer comprising the step of providing a handle/grip to aid in handling and manipulation of the device. The grip being severed to permit releasable attachment from the hub (fig. 1, split between 18 and 20 allowing handle to open and release a hub, col. 3, lines 28-40); the grip including a pair of transverse elements (18 and 20) configured to form a grip configured to provide for manipulating and controlling movement of the curved portion Weiner teaches the curved portion proximate to the distal end of the introducer (when Whitney is connected to the hub of Weiner, the handle will aid in handling and manipulation, col. 3, lines 47-53); utilizing the pair of transverse element to manipulate and control movement of the first curved portion proximate to the 
As to claim 12, Weiner teaches the method of claim 11, wherein the lead represents a PNFS lead (abstract).  
As to claim 13, Weiner teaches the method of claim 11.  It should be noted the Weiner fails to specifically teach positioning the lead in a region of oligodendrocytes that contain A Beta fibers when the curved portion of the introducer is passed through the living being tissue and the stylet is removed.  However, Weiner does teach  that the introducer curve is gently curved by the physician to conform to the to the patient’s body above the peripheral nerve to facilitated placement of the permanent lead [0058], and that the step described can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069].  It would have been obvious to one having ordinary skill in the art before the effective filing date to the invention to modify the method of Weiner for placement of the apparatus to any location requiring pain treatment including a region of oligodendrocytes that contain A Beta fibers, since the apparatus can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069].
As to claim 14, Weiner teacher the method of claim 11, further comprising shaping the curved introducer shaft to have a continuously angle of curvature along a length thereof between the proximal and distal ends (fig. 7).  
As to claim 15, Weiner teaches the method of claim 14, wherein the angle of curvature is configured to facilitate locating a region that contains the nerve fibers of interest for insertion of the lead [0069].  
As to claim 16, Weiner teaches the method of claim 14.  It should be noted that Weiner fails to specifically teach wherein the angle of curvature is 15°- 35°.  However, Weiner teaches that the introducer curve is gently curved by the physician to conform to the to the patient’s body above the peripheral nerve to facilitated placement of the permanent lead [0058], and that the step described can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069].   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Weiner to have an angle of curvature is 15°- 35° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Weiner would not operate differently with the claimed curvature and since Weiner discloses the introducer described can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069], the introducer would function appropriately having the claimed curvature.  Further, applicant places no criticality on the range claimed, indicating simply that “by way of example” kits may be supplied three different pre-curved needles [0043].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771